DETAILED ACTION
	The Response filed 9 November 2021 has been entered.  Claims 1-5 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9 November 2021 have been fully considered but they are not persuasive for the following reasons in view of the newly applied references – Lacasse et al. (US 8,322,364) in view of Birchard (US 4,765,225).
The applicant argues with respect to claim 1 on pgs. 6-9 of the Response that the prior art lacks a pressure sensor on a non-pressure receiving surface that the operation fluid does not contact.  However, Birchard teaches in Fig. 1 pressure sensors 75, 77 in respective chambers 3A, 3B on opposite sides of a piston 4 and configured to sense the pressures in both chambers 3A, 3B at the same time to calculate the pressure differential across the piston 4 (col. 5, lines 7-13).  The claimed pressure receiving surface is supposed to be exposed to the pressure of the operation fluid introduced to one of the piston chambers, the claimed non-pressure receiving surface is supposed to be exposed to the chamber in which operation fluid does not act, and Birchard teaches in Fig. 1 pressure sensors 75, 77 on both such surfaces in chambers 3A, 3B.  The sensors taught by Birchard are used to modify the similar actuator for the valve disclosed by Lacasse in Figs. 2-3.
Claim Objections
Claims 1-5 are objected to (wherein claims 3-5 inherit their objections due to their dependencies) because of the following informalities:  
In claim 1, line 5, “being” should be changed to --is--.  
In claim 1, lines 5-6, it is suggested that “as” in the recitation of “an operation fluid introduction chamber as a pressure receiving surface” be changed to --having-- or --containing--.  See also the 112 rejection below regarding the recitations of surfaces.
In claim 1, line 9, it is suggested that “of” in the recitation of “pressure of the operation fluid introduction chamber” be changed to --in--.
In claim 1, line 11, it is suggested that “of” in the recitation of “pressure of the non-pressure receiving surface” be changed to --at-- or --on--.
In claim 2, line 2, “a piston” should be changed to --the piston--.  See also the 112 rejection below regarding the recitation of the piston.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected (wherein claims 2-5 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the piston" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to piston 9, which divides the operation fluid introduction chamber 17 from the non-pressure receiving space 19.  Note that the piston is apparently introduced again in claim 2.  See also the claim objection above regarding “a piston” in claim 2.
In claim 1, lines 5-7, it is unclear how the operation fluid enters and does not enter the pressure receiving surface and the non-pressure receiving surface, respectively, as recited.  As understood, lines 5-7 of claim 1 are intended to recite that the actuator is provided with an operation fluid introduction chamber on a first side of a piston and a non-pressure receiving space on a second side of the piston, operation fluid enters the operation fluid introduction chamber and operation fluid does not enter the non-pressure receiving space, and the operation fluid introduction chamber has a pressure receiving surface and the non-pressure receiving space has a non-pressure receiving surface. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 (as understood: both) are rejected under 35 U.S.C. 103 as being unpatentable over Lacasse et al. (US 8,322,364) in view of Birchard (US 4,765,225).
Regarding claim 1, Lacasse discloses in Figs. 2-3 a fluid drive valve comprising: 
a body 26 provided with a fluid passage (opened and closed by diaphragm 20); and 
an actuator 100 configured to open and close the fluid passage by introduction and discharge of an operation fluid (through ports 126a, 124a), respectively, 
wherein the actuator 100 being provided with an operation fluid introduction chamber (into which port 124a opens) as a pressure receiving surface that the operation fluid enters on one side of the piston 108, and a non-pressure receiving 
Lacasse lacks the fluid drive valve being provided with a pressure-receiving-surface pressure sensor so as to detect pressure of the operation fluid introduction chamber on which pressure of the operation fluid acts, and a non-pressure-receiving-surface pressure sensor so as to detect pressure of the non-pressure receiving surface on which pressure of the operation fluid does not act.
Birchard teaches in Fig. 1 a fluid drive comprising: an actuator 1 configured to reciprocate a driven element by introduction and discharge of an operation fluid (into either of chambers 3A, 3B), respectively, wherein the actuator 1 being provided with an operation fluid introduction chamber 3A (or alternatively 3B) as a pressure receiving surface that the operation fluid enters on one side of the piston 4, and a non-pressure receiving surface (in chamber 3B, or alternatively 3A) that the operation fluid does not enter on another side of the piston 4, the fluid drive being provided with a pressure-receiving-surface pressure sensor 75 so as to detect pressure of the operation fluid introduction chamber 3A (or 3B) on which pressure of the operation fluid acts, and a non-pressure- receiving-surface pressure sensor 77 so as to detect pressure of the non-pressure receiving surface on which pressure of the operation fluid does not act (because the pressure sensors 75, 77 detect pressures on the two sides of the piston 4 at the same time to calculate the pressure differential across the piston 4, as disclosed in col. 5, lines 7-13).  The pressure sensors 75, 77 are used with position sensor 38 to compare the expected position of the stem 5 based on pressures in the actuator to the actual position of the stem 5 based on the output from the position sensor 38.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Lacasse to include the pressure sensors taught by Birchard to provide feedback on the pressures supplied to and exhausted from the actuator, so the operator can compare output signals with input signals to determine whether or not the actuator is operating properly.  Alternatively, it would have been obvious to also include a position sensor so that the feedback from the pressure sensors could be used to determine an expected position of the valve stem, the expected position could be compared to the actual position of the valve stem based on the output of the position sensor, and the comparison of the expected position with the actual position could be used to determine whether or not the valve is operating properly, similar to the use of the sensors taught by Birchard in col. 6, line 61 – col. 7, line 24.
Regarding claim 2, Lacasse discloses in Figs. 2-3 that there is a piston 108 configured to move by introduction and discharge of the operation fluid; a valve stem 134 (and alternatively including adaptor 19) configured to move a valve element (comprising any of adaptor 19 and diaphragm 20) in an opening direction or a closing direction, integrally with the piston 108; and a casing 102, 104 accommodating the valve stem 134 and the piston 108.
Lacasse lacks a position sensor configured to detect a position of the valve stem or the piston.
Regarding claim 2, Birchard teaches in Fig. 1 that there is a piston 4 configured to move by introduction and discharge of the operation fluid; a stem 5 configured to move a driven element in a first direction or a second direction, integrally with the piston 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve in the combination of Lacasse and Birchard to also include a position sensor so that the feedback from the pressure sensors could be used to determine an expected position of the valve stem, the expected position could be compared to the actual position of the valve stem based on the output of the position sensor, and the comparison of the expected position with the actual position could be used to determine whether or not the valve is operating properly, similar to the use of the sensors taught by Birchard in col. 6, line 61 – col. 7, line 24 (as previously discussed in the alternative modification of claim 1 above).
Allowable Subject Matter
Claims 3-5 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claim 3, a pressure sensor is disposed on each of the pressure receiving surface of the piston and the non-pressure receiving surface of the piston; and
with regard to claim 4, the casing consisting of an upper casing screwed onto a lower casing, and a pressure sensor is disposed on each of the pressure receiving surface of the upper casing and the non-pressure receiving surface of the upper casing.
Watkins et al. (US 2006/0089655) teaches in paragraph 14 a pressure sensor that may positioned either on a surface of a piston or on a surface of the piston chamber in which the piston reciprocates, but lacks a second pressure sensor.  Smith et al. (US 2017/0211600) teaches in Fig. 2 pressure sensors 66 that may be disposed in the conduits that supply and exhaust fluid to respective sides of the piston chamber or on surfaces of the piston chamber on opposite sides of the piston (paragraph 36).  Keschwari Rasti (US 2017/008151) teaches in Fig. 5 a pressure sensor 34 and distance sensor 21 on surfaces of a piston chamber.  Metschke (US 2019/0101943) teaches in Fig. 2 pressure sensors 14a, 14b on respective ports of piston chamber 2, 7 on opposite sides of a piston (paragraph 39), and a position sensor 11 for sensing the position of the valve stem 5 (paragraph 32).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753